

AGREEMENT
 
This Agreement (the “Agreement”) is by and among, Brownie’s Marine Group, Inc.,
a Nevada corporation (the “Company”) and Carleigh Rae Corp., a Florida
corporation (the “Seller”).
 
WITNESSETH:
 
WHEREAS, the Seller owned certain intellectual property itemized on Exhibit A
which has been assigned and transferred to Trebor Industries, Inc., the
Company’s wholly owned subsidiary  (“Trebor” or the “Buyer”), during the three
months ended March 31, 2010, pursuant to the intellectual property assignments
attached hereto;
 
WHEREAS, the Company has approved the transfer of the intellectual property to
Trebor as itemized on Exhibit A, as the Company believes it will benefit from
the transfers as there are markets for the intellectual properties and
opportunities to develop additional markets for the intellectual property; and
 
NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties made herein, and of the mutual benefits to be derived hereby, the
parties hereto agree as follows:
 
DEFINITIONS
 
The terms defined below, whenever used in this Agreement (including the Exhibits
and Schedules attached hereto), shall have the respective meanings indicated
below for all purposes of this Agreement.
 
Applicable Law:  shall mean all applicable provisions of all constitutions,
treaties, statutes, laws (including the common law), rules, regulations,
ordinances, codes or orders of any governmental authority.
 
Collateral Documents:  shall mean the Intellectual Property Assignments.
 
Confidential Information:  shall mean any information (in any form whatsoever)
concerning the Assets that is not already generally available to the public.
 
Consent:  shall mean any consent, approval, authorization, waiver, permit,
grant, franchise, concession, agreement, license, exemption or order of
registration, certificate, declaration or filing with, or report or notice to,
any Person, including but not limited to any Governmental Authority.
 
Contract:  shall mean all agreements and contracts related to the Assets,
whether oral or written.
 
Intellectual Property Assets:  shall have the meaning provided in Section
2.1.3(a)
 
Intellectual Property Assignments:  shall have the meaning provided in Section
2.1.3(b).
 
 
 

--------------------------------------------------------------------------------

 
 
Lien:  shall mean any mortgage, pledge, hypothecation, right of others, claim,
security interest, encumbrance, lease, sublease, license, occupancy agreement,
adverse claim or interest, easement, covenant, encroachment, burden, title
defect, title retention agreement, voting, trust agreement, interest, equity,
option, lien, right of first refusal, charge or other restrictions or
limitations of any nature whatsoever, including but not limited to such as may
arise under any Contracts.
 
Person:  shall mean any natural person, firm, partnership, association,
corporation, company, limited liability company, trust, business trust,
Governmental Authority or other entity.
 
ARTICLE I
 
TRANSFER AND CONSIDERATION
 
1.1           Assets.  Seller has conveyed, transferred, assigned and delivered
to the Buyer all of Seller’s right, title and interest in and to the Seller’s
intellectual property described on Exhibit A herein (including, without
limitation, all goodwill associated with Seller’s permits, claims, work in
process), the Intellectual Property Assets, the Confidential Information, any
and all rights of the Sellers under Contracts entered into by Seller relating to
the Assets (the foregoing items are collectively referred to herein as the
“Assets”). The Assets are described as follows:
 
 
(a)
Integrated or attached space occupying cephalic restraint collar for improved
life jacket performance, U.S. Patent No. 6,776,678

 
(b)
Garment integrated personal flotation device, U.S. Patent No. 6,659,689

 
(c)
Garment integrated multi-chambered personal flotation device or life jacket,
U.S. Patent No. 6,805,519

 
(d)
Personal flotation device with eccentric fixed and mobile ballast and buoyant
members, U.S. Patent No. 6,666,622

 
(e)
Combined ballast and signaling device for a personal flotation device, U.S.
Patent No. 6,558,082

 
(f)
Water safety and survival system, U.S. Patent No. 6,530,725

 
(g)
Water safety and survival system, U.S. Patent No. 5,855,454

 
(h)
Combined ballast and signaling device for a personal flotation device, Reissue
Application No. 10/978,308

 
(i)
Water safety and survival system, Reissue Application No. 10/978,309

 
(j)
Water safety and survival system, Reissue Application No. 10/978,310

 
1.2           Consideration.  In consideration of the sale, assignment,
conveyance and delivery by the Seller of the Assets to Buyer, the Company shall
pay to the Seller or its assignees (a) an aggregate purchase price of Three
Hundred Seventy-One Thousand and Two Hundred Fifty (371,250) shares of common
stock of the Company (the “Shares”) as set forth on Schedule 1.2; (b) $25,500;
and (c) an additional payment of up to $8,250 based on the sale of the Company’s
Kon Tiki life vests.
 
1.3           Allocation of Purchase Price.  The consideration referenced in
Section 1.2, above (and any and all other capitalized costs), shall be allocated
among the Assets in accordance with an allocation schedule to be prepared by the
Buyer, which allocation shall be binding upon the Buyer and the Seller.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
2.1          Representations and Warranties of the Seller.  Seller represents,
warrants and covenants to the Company as follows:
 
2.1.1             Authorization, etc.  The Seller has the power and authority to
execute and deliver this Agreement and each of the Collateral Documents to which
it is a party, to perform fully its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery by the Seller of this Agreement and the Collateral Documents to which
it is a party, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all requisite legal actions.  The Seller
has duly executed and delivered this Agreement and each of the Collateral
Documents to which it is a party.  This Agreement is a legal, valid and binding
obligation of the Seller, enforceable against the Seller in accordance with its
terms, except that (a) such enforcement may be subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights and (b) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the exercise of judicial discretion by
the court before which any proceeding therefore may be brought.
 
2.1.2             No Conflicts, etc.  The execution, delivery and performance by
the Seller of this Agreement and each of the Collateral Documents, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not conflict with or result in a violation of or a default under (with or
without the giving of notice or the lapse of time or both) (i) any Applicable
Law applicable to the Seller, or the Assets, (ii) the legal authority of the
Seller, or (iii) any Contract or other contract, agreement or other instrument
to which the Seller or any affiliate thereof is a party or by which the Seller
may be bound or affected.  
 
2.1.3             Intellectual Property.
 
    (a)           Title.  Exhibit A contains a correct list of all Intellectual
Property that is owned by the Seller and used in, held for use in connection
with, or necessary for the conduct of, or otherwise material to the Seller’s
conveyance of the intellectual property contemplated by this Agreement (the
“Intellectual Property Assets”).  Immediately prior to the date of the
Intellectual Property Assignments (as defined below), the Seller is the sole
owner all of the Intellectual Property Assets, free from any Liens and free from
any requirement of any past, present or future royalty payments, license fees,
charges or other payments, or conditions or restrictions whatsoever.
 
    (b)           Transfer.  Seller delivered to the Buyer all documents,
certificates and agreements necessary to transfer to the Buyer good and
marketable title to the Assets, free and clear of any and all Liens thereon,
including without limitation, assignments with respect to the Intellectual
Property Assets (the “Intellectual Property Assignments”).  At the date of the
Intellectual Property Assignments the Buyer owned or otherwise had the right to
use all the Intellectual Property Assets, free from any Liens.
 
 
3

--------------------------------------------------------------------------------

 
 
2.1.4             Investment.  Seller is an Accredited Investor as that term is
defined in Regulation D promulgated under the Securities Act of 1933, as amended
(the "Act"). Seller acknowledges that the Shares are being acquired solely for
the account of Seller and not with a view to, or for resale in connection with,
any distribution in any jurisdiction where such sale or distribution would be
precluded.  The Seller does not intend to dispose of all or any part of the
Shares except in compliance with the provisions of the Act and applicable state
securities laws, and understands that the Shares are being offered pursuant to a
specific exemption under the provisions of the Act, which exemption(s) depends,
among other things, upon the compliance with the provisions of the Act.  Seller
has relied solely on the reports of the Company filed with the Securities and
Exchange Commission in making its decision to acquire the Shares.
 
2.2          Representations and Warranties of the Company.  The Company
represents and warrants to the Seller as follows:
 
2.2.1             Authorization, etc.  The Company and the Buyer have the power
and authority to execute and deliver this Agreement and each of the Collateral
Documents to which it is a party, to perform fully its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery by the Company of this Agreement, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by all requisite action of the Company.  The Buyer has duly executed
each of the Collateral Documents to which it is a party.  This Agreement is a
legal, valid and binding obligation of the Buyer, enforceable against it in
accordance with its terms, except that (a) such enforcement may be subject to
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights and (b)
the remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the exercise of judicial
discretion by the court before which any proceeding therefore may be brought.
 
2.2.2             Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation with full power and authority to carry on its business and to own or
lease and to operate its properties as and in the places where such business is
conducted and such properties are owned, leased or operated.
 
2.2.3             No Conflicts, etc.  The execution, delivery and performance by
the Company of this Agreement and each of the Collateral Documents to which it
or the Buyer is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not conflict with or result in a violation
of or a default under (with or without the giving of notice or the lapse of time
or both) (i) any Applicable Law applicable to the Company or Buyer, or (ii) the
certificate of incorporation or bylaws of the Company or Buyer.
 
2.2.4             Issuance of the Shares.  The Shares are duly authorized and,
when issued and paid for in accordance with this Agreement, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens and
shall not be subject to preemptive rights or similar rights of shareholders.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
MISCELLANEOUS
 
3.1           Expenses.  Subject to the terms and provisions of this Agreement,
the Seller, on the one hand, and the Buyer, on the other hand, shall bear their
respective expenses, costs and fees (including attorneys’ and accountants’ fees)
in connection with the preparation, execution and delivery of this Agreement and
compliance herewith.
 
3.2           Severability.  If any provision of this Agreement, including any
phrase, sentence, clause, Section or subsection is inoperative or unenforceable
for any reason, such circumstances shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision or provisions herein contained
invalid, inoperative, or unenforceable to any extent whatsoever.
 
3.3           Notices.  All notices, requests, demands, waivers and other
communication required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been duly given if (a) delivered personally,
(b) mailed by first-class, registered or certified mail, return receipt
requested, postage prepaid, or (c) sent by reputable, nationally recognized
next-day or overnight mail or delivery or (d) sent by telecopy or telegram.
 
(i)           if to the Seller to:               Carleigh Rae Corp.
940 N.W. 1st Street
Fort Lauderdale, Florida  33301


(ii)           if to the Company to:       Brownie’s Marine Group, Inc.
940 N.W. 1st Street
Fort Lauderdale, Florida  33301


or, in each case, at such other address as may be specified in writing to the
other parties hereto.
 
All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (w) if by personal delivery on the date of such
delivery, (x) if by certified or registered mail, on the fifth (5th) day after
the mailing thereof, (y) if by next-day or overnight mail or delivery, on the
day delivered, (z) if by telecopy or telegram, on the next day following the day
on which such telecopy or telegram was sent, provided that a copy is also sent
by certified or registered mail.
 
3.4           Entire Agreement.  This Agreement (including the Exhibits and
Schedules hereto) the Collateral Documents (when executed and delivered)
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
3.5           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument.
 
3.6           Governing Law, etc.  This Agreement shall be governed in all
respects, including as to validity, under the laws of the State of Florida
without giving effect to the conflict of laws rules thereof.  The Buyer and the
Seller hereby irrevocably submit to the jurisdiction of the courts of the State
of Florida and the Federal courts of the United States of America located in the
State of Florida, solely in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this Agreement,
and hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in said courts or that the venue thereof may not
be appropriate or that this Agreement or any of such document may not be
enforced in or by said courts, and the parties hereto irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
in such court in Broward County, Florida.
 
3.7           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and there respective successors and permitted
assigns.
 
3.8           Assignment.  This Agreement shall be freely assignable or
transferable by the Buyer to, and shall inure to the benefit of, and be binding
upon any other corporate entity that shall succeed to the business presently
being operated by the Buyer.  This Agreement shall not be assignable by the
Seller without the prior written consent of the Buyer.
 
3.9           Amendment; Waivers, etc.  No amendment, modification or discharge
of this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
September 24, 2010.
 

 
BROWNIE’S MARINE GROUP, INC. a Nevada
corporation
     
By:
   
Name:
Robert M. Carmichael
 
Title:
President
     
CARLEIGH RAE CORP., a Florida corporation
         
Robert Carmichael
 
Its:
         
William Courtney
 
Its:

 
 
6

--------------------------------------------------------------------------------

 


SCHEDULE 1.2


Name
 
Number of Shares
     
Robert Carmichael
 
185,625
William Courtney
 
185,625

 
EXHIBIT A
SCHEDULE 2.1.3
INTELLECTUAL PROPERTY ASSETS


Patent No.
 
Title of Invention
 
Issued
6,776,678
 
Integrated or attached space occupying cephalic restraint collar for improved
life jack performance
 
August 17, 2004
6,659,689
 
Garment integrated personal flotation device
 
December 9, 2003
6,805,519
 
Garment integrated multi-chambered personal flotation device or life jacket
 
October 19, 2004
6,666,622
 
Personal flotation device with eccentric fixed and mobile ballast and buoyant
members
 
December 23, 2003
6,558,082
 
Combined ballast and signaling device for a personal flotation device
 
May 6, 2003
6,530,725
 
Water safety and survival system
 
March 11, 2009
5,855,454
 
Water safety and survival system
 
January 5, 1999



Reissue
Application No.
 
Title of Invention
 
Filed
10/978,308
 
Combined ballast and signaling device for a personal flotation device
 
October 29, 2004
10/978,309
 
Water safety and survival system
 
October 29, 2004
10/978,310
 
Water safety and survival system
 
October 29, 2004

 
 
 

--------------------------------------------------------------------------------

 